Citation Nr: 1640618	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-24 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the reduction in VA disability compensation due to concurrent receipt of active service drill pay for Fiscal Year (FY) 2010 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 2006 to April 2007 and from March 2009 to February 2010, including in combat in Iraq in support of Operation Iraqi Freedom.  He also had additional unverified active and inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota, which reduced the Veteran's VA disability compensation based on his concurrent receipt of active service drill pay for a period of days in Fiscal Year (FY) 2010.  The Veteran disagreed with this decision later in February 2012, arguing that he was unaware that he had to elect to receive either active service drill pay or VA disability compensation and disputing the propriety of the reduction of his VA disability compensation benefits on the basis of his concurrent receipt of active service drill pay for a period of days in FY 2010.  He perfected a timely appeal in September 2012.  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Defense Manpower Data Center (DMDC) advised VA that the Veteran received active service drill pay for a period of days in FY 2010. 

2.  The Veteran's VA disability compensation properly was offset for concurrent receipt of active service drill pay for a period of days in FY 2010.



CONCLUSION OF LAW

The offset of VA disability compensation benefits due to concurrent receipt of active service drill pay for a period of days for FY 2010 was proper.  38 U.S.C.A. §§ 5107, 5304(c) (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Because the facts in this case are not in dispute and the law is dispositive in this appeal, the Board concludes that the VCAA is inapplicable.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran essentially contends that his VA disability compensation should not have been reduced because he also concurrently received active service drill pay for a period of days in Fiscal Year (FY) 2010.  He specifically contends that he was not aware that he was required to elect whether to receive VA disability compensation or active service drill pay and instead continued to report for active service drill days with the National Guard in FY 2010 even while receiving monthly VA disability compensation for his service-connected disabilities.

Laws and Regulations

In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  See 38 U.S.C.A. §§ 5304, 5305 (West 2014).  As relevant to this appeal, 38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. §§ 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  Id.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty. 38 C.F.R. § 3.700(a)(1)(iii).

Factual Background and Analysis

The Board finds that the evidence supports finding that the offset of VA disability compensation benefits due to concurrent receipt of active service drill pay for a period of days for FY 2010 was proper.  The record evidence shows that the Defense Manpower Data Center (DMDC) advised VA in an undated VA Form 21-8951, "Notice Of Waiver Of VA Compensation Or Pension To Receive Military Pay And Allowances," which was date-stamped as received by the RO on June 14, 2011, that the Veteran received active service drill pay for a period of 155 days in FY 2010.  The Veteran and his service representative subsequently were notified by correspondence from VA dated in September 2011 that he recently had been provided a copy of his VA Form 21-8951 and, because he had not responded, VA proposed to reduce his VA disability compensation payments due to his concurrent receipt of active service drill pay for a period of days in FY 2010.  They also were advised in the September 2011 letter from VA that the Veteran's VA disability compensation was being reduced because he also had received active service drill pay for a period of days in FY 2010.  (The Board notes parenthetically that the RO concluded in its September 2011 letter that, although the DMDC had informed VA that the Veteran had received active service drill pay for a period of 155 days in FY 2010, VA had determined that, in fact, the Veteran's actual active service drill days in FY 2010 were only 24 days.)  The Veteran and his service representative further were provided with another copy of his VA Form 21-8951 and invited to respond.  

The RO then sent another letter in November 2011 to the Veteran and his service representative concerning his receipt of active service drill pay for a period of days in FY 2010.  In the November 2011 letter, the RO advised the Veteran that it had erred in calculating the number of active service drill pay days in FY 2010 in its September 2011 letter.  The RO concluded that the Veteran had received active service drill pay for 155 days in FY 2010 (as VA had been advised by the DMDC) and his VA disability compensation would be reduced (or offset) by an equivalent amount.

In February 2012 correspondence, the RO notified the Veteran and his service representative that it had implemented the proposed reduction in the Veteran's VA disability compensation due to his concurrent receipt of active service drill pay for a period of days in FY 2010.  The Veteran and his service representative specifically were advised in this February 2012 letter from the RO that VA "must hold back part of your VA compensation for 155 days until this has been paid back.  After this amount is paid back, you'll start receiving your full VA compensation" again.

In statements on his February 2012 notice of disagreement, the Veteran argued, "When I came back from Iraq, I was instructed to file for VA disability compensation for the injuries [that] I suffered while deployed to Iraq, along with many of my fellow soldiers.  We were unaware and uninformed that we were supposed to choose either VA disability or drill pay."  Having reviewed the Veteran's argument, the Board concludes that, regardless of the actual number of active service drill days that the Veteran had in FY 2010, he is challenging the validity (or propriety) of the reduction in his VA disability compensation due to his concurrent receipt of active service drill pay for a period of days in FY 2010.

The Veteran contends that, because he was not informed of his right to elect to receive either VA disability compensation or active service drill pay while he continued to participate in active service drills in FY 2010, he should not be penalized by withholding his VA disability compensation due to his concurrent receipt of active service drill pay and VA disability compensation in FY 2010.  He does not dispute that he received both active service drill pay and VA disability compensation in FY 2010.  The Board notes in this regard that the exact number of days when the Veteran received both active service drill pay and VA disability compensation in FY 2010 is not entirely clear from a review of the record.  The RO's actions in determining initially that the Veteran only had 24 active service drill days in FY 2010 and then correcting that initial determination to find that, in fact, the Veteran had 155 active service drill days in FY 2010 (as VA had been advised by the DMDC) created confusion in the record about the exact number of active service drill pay days the Veteran had in FY 2010.  The Board apologizes for any confusion that the Veteran experienced due to the RO's errors in calculating his active service drill days in FY 2010.  Despite this apparent calculation error, the RO nevertheless properly notified the Veteran and his service representative of a proposed reduction in his VA disability compensation benefits due to concurrent receipt of active service drill pay and VA disability compensation in FY 2010 and properly implemented the proposed reduction in his VA disability compensation.  In other words, regardless of the number of actual days that the Veteran received active service drill pay in FY 2010, the fact remains that he received both active service drill pay and VA disability compensation in FY 2010 to which he was not entitled under the laws and regulations prohibiting concurrent receipt of active service drill pay and VA disability compensation.

The Board notes that it is bound by the laws and regulations prohibiting concurrent receipt of active service drill pay and VA disability compensation.   See 38 U.S.C.A. § 5304(c); 38 C.F.R. §§ 3.654, 3.700.  The Board also notes that it is without authority to grant benefits on the basis of equity.  See also 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision of law under which the Board may grant the relief sought by the Veteran in this appeal (i.e., by finding that the offset of the Veteran's active service drill pay against his VA disability compensation in FY 2010 due to concurrent receipt of both types of compensation was improper).  Accordingly, the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board is grateful to the Veteran for his honorable service, including his active combat service in Iraq, and regrets that a more favorable outcome could not be reached.


ORDER

The reduction in VA disability compensation due to concurrent receipt of active service drill pay for Fiscal Year (FY) 2010 was proper.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


